               IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION


CHARLENE M. HUNT,                                  *
                                                   *


        Plaintiff,                                 *
                                                   ■k


               V.                                  *               CV   118-177
                                                   *



GIW INDUSTRIES,           INC. ,                   *
                                                   *


        Defendant.                                 *




                                            ORDER




        Before      the   Court    is   the    Parties'      stipulation of dismissal

with prejudice.            (Doc.    12. )     Plaintiff and Defendant signed the

dismissal;       thus,    the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a) (1) (A) (ii) .                   IT IS THEREFORE ORDERED

that    this     matter     is     DISMISSED       WITH     PREJUDICE.      The   Clerk   is

directed to TERMINATE all motions and deadlines,                         if any, and CLOSE

this case.       Each party shall bear its own costs and fees.

        ORDER ENTERED at Augusta, Georgia, tjais^ /^^ay of January,
2019.




                                              J.    RANDAL HALL,    CHIEF JUDGE
                                              UNITED BTATES      DISTRICT    COURT
                                              ■^SOUT-H£RN   DISTRICT OF GEORGIA
